I should like to begin by remembering the 
millions of human beings who are the victims of the 
policies of colonialism and neo-colonialism. Let us 
remember the victims of the Holocaust. Let us 
remember the victims of Hiroshima and Nagasaki. Let 
us remember the victims of slavery and apartheid. Let 
us remember the victims of the wars of occupation of 
Viet Nam and Afghanistan, the Dominican Republic, 
Grenada, Panama and Nicaragua. Let us remember the 
heroic and noble Cuban people, who have suffered all 
kinds of aggression and a brutal and inhumane 
blockade. Let us remember the five heroes who are 
prisoners of the empire because they were fighting 
terrorism. Let us remember the victims of the terrorist 
attacks on the World Trade Centre and the millions and 
millions of men and women who have been and 
continue to be victims of the genocide caused by global 
capitalism. Let us remember the victims of 
discrimination and apartheid at the hands of those who 
refuse to admit into the developed countries, peoples 
who, in Latin America, are attempting to come into the 
United States, and people in Africa and Asia who are 
trying to go to the European nations. Our thoughts, our 
appreciation and our solidarity go to the victims of 
natural disasters, who are at the same time victims of 
global imperialist capitalism, which, through its 
development-oriented policy continues to bring 
destruction, death and poverty, becoming the greatest 
aggressor of mother Earth, now destroyed by the 
avarice of imperialist capitalism. 
 Let us remember the recent victims of natural 
occurrences triggered by these spoliations resulting 
from imperialist global capitalism: the victims of 
Hurricane Katrina, the victims of the earthquake in 
Peru, the victims of the floods in Africa, the victims 
among the indigenous peoples   the Miskito and 
Mayan peoples   of Hurricane Felix, in Central 
America, Latin America and the Caribbean and the 
land of Sandino and Rubén Darío. Our brothers and 
sisters in the Miskito and Mayan peoples who achieved 
autonomy in 1987 and who, today, are part of a process 
whereby their full rights will be recognized, under the 
Autonomy Act, have asked me to express their 
appreciation to the United Nations because that battle 
has been going on for more than 20 years and now we 
are beginning to recognize the rights of indigenous 
peoples. They have asked me to circulate here, in the 
United Nations, a document signed by our brothers, the 
leaders of the Miskito and Mayan peoples, 
Afrodescendant peoples, victims of Hurricane Felix, so 
that it may be seen by you all, our brothers and sisters 
who represent the peoples of the world. 
 In the period from 1979 to 1989, I had the 
opportunity to speak before the United Nations General 
Assembly, and I remember well the speeches and 
messages and positions from that time. Eighteen years 
have gone by, and thanks to the unending struggle of 
the Sandinist people, I am here again today to address 
these words to the Assembly. This morning, when this 
general debate began, I listened carefully to the words 
of the second speaker, who spoke for exactly 
20 minutes   and I myself hope not to exceed 
20 minutes   and I cannot find any difference between 
the thoughts, words and actions of those who, at the 
time, were at the helm of that imperialist power, and 
the speech that I heard this morning. 
 The presidents of the United States change, and 
they may come to office with the best intentions and 
may feel that they are doing good for humanity. But 
they fail to understand that they are no more than the 
instruments of yet another empire among the many 
empires that have imposed themselves on our planet, 
and they forget that the life of empires is ephemeral. 
They rise, they grow arrogant and mighty and then 
begin to dictate as if they were gods   telling people 
what is good and bad, determining how they provide 
what they call assistance   which is no more than 
paying back the historical debt they owe to our 
peoples. What they are doing is simply responding to 
empire, to the politics of Empire and for that reason we 
should not be surprised that not only are we hearing the 
same speeches all over again, but also that we are 
seeing the same conditions of oppression and violence 
and terror being suffered by humanity. And today, we 
are more threatened than we were 18 years ago when I 
last had the opportunity to speak before the United 
Nations. 
 Today, under the tyranny of global imperialist 
capitalism, there is an international economic order, of 
course there is, but who dictates that international 
economic order? It is dictated by a minority of 
dictators who impose their interests, the same old 
interests. They are the ones who enslaved Africans and 
enslaved and oppressed our indigenous forefathers. 
They are the ones who wiped out the original peoples 
of the United States. Then immigrants from Europe 
came over here and unperturbedly   by what right?   
began to mix with those people, and to become in turn, 
owners of what did not belong to them. They robbed 
the original peoples of their rights and their cultures 
and imposed their culture and the interests of the 
colonizers. That is what gave rise to what we call today 
the most exemplary democracy in the world, when 
really, it is a tyranny   the biggest, most 
overwhelming dictatorship that has ever existed 
throughout the history of humanity. 
 I am referring to the tyranny of the United States 
empire. If anyone has doubts, let us see how its 
President spoke to us this morning. He spoke of Cuba 
with a complete lack of respect while representing a 
system that ordered the assassination of its President, 
our dear brother Fidel Castro, whom we had for his 
extraordinary solidarity, firmness and principled 
consistency in his struggle for the cause of humankind. 
They have maintained a brutal blockade against 
Cuba, while for interests of State, they set aside their 
so-called democratic principles when, for economic 
reasons, they act together with other nations with 
which they supposedly have ideological differences: 
capital unites them and ideological differences 
disappear.  
 On what authority and by what right does he 
question the right of the peoples of Iran and the 
Democratic People’s Republic of Korea to nuclear 
development for peaceful purposes? And even if they 
wanted to use nuclear power for military purposes, on 
whose authority and by what right does the only State 
in history to have dropped atomic bombs on innocent 
people, as it did on Hiroshima and Nagasaki, condemn 
the people of Iran, who are working to develop nuclear 
energy for peaceful purposes? They have decided that 
this is not for peaceful purposes, but who gave them 
that right? They gave it to themselves, and they are 
imposing that on the General Assembly, and the 
Assembly is simply a reflection of the realities of a 
world where a capitalist and imperialist minority is 
imposing global capitalism and establishing an order to 
exploit, repress, impoverish, enslave and impose 
apartheid against Latin American migrants and against 
African migrants in Europe. Global capitalism has only 
one head, but it has tentacles everywhere.  
 On what authority can the country that possesses 
the greatest nuclear arsenal in the world, or any other 
country possessing nuclear weapons, come here and 
seek to question the rights of other countries to the 
peaceful development of nuclear energy? What moral 
authority do they have to question the right of any 
people to develop nuclear energy for peaceful or even 
for military purposes?  
 Objectively, this is not the best path for 
humankind. The best path for humankind is for nuclear 
weapons to disappear altogether. If the United States, 
its people and its Presidents   and I do not want to 
single out any individual President or leader of an 
empire; an empire is an empire, and it does not matter 
who is heading the empire, whether they call 
themselves Democrat or Republican   really want to 
demonstrate their commitment to putting an end to the 
threat of nuclear energy being used for military 
purposes, then they have to be the first to move 
towards a policy of nuclear disarmament, a policy that 
should encompass all those that possess nuclear 
weapons. Then they would have the moral authority to 
say that no people in the world should devote resources 
to developing nuclear technology for military purposes. 
Then, all nations would have the possibility and the 
right to opt for nuclear energy for peaceful purposes   
an option that they would seek to deny to developing 
peoples. 
 Eighteen years ago, from this very rostrum, I 
spoke of the Palestinian issue. The Palestinian people 
endure an ongoing bloody conflict with a country that 
possesses nuclear weapons and that is entrenched in 
the historic territory of the Palestinian people.  
 Eighteen years ago we spoke of the people of 
Puerto Rico, a nation which is still fighting for its 
independence. The United States continues 
unambiguously to pursue its neo-colonial policies, 
combining the most advanced and modern forms of 
domination with the most retrograde forms of 
domination, such as its military base in Guantánamo.  
 Eighteen years ago we spoke of armament, and 
nothing has changed. Eighteen years ago we spoke of 
war, and today things look much worse because of the 
brutal war imposed by the empire and by its economic 
and oil interests. They thought it would be easy to 
occupy Iraq and Afghanistan, but they have met with 
resistance from those peoples. It was an invasion 
launched on the basis of a campaign of lies: it was 
uncertain that Iraq was in a position to produce nuclear 
weapons.  
 So what can I conclude? I can conclude that the 
enemy is still the same after these 18 years: here I am 
again in the United Nations, and the enemy is still the 
same. 
 The enemy is called global imperialist capitalism 
and it is only we, the people, who can change things. 
Peoples that have attained liberation were not given it 
by those that enslaved them, but rather thanks to their 
own struggle and the blood they shed, for example in 
South Africa’s independence struggle. How many years 
of disgrace, suffering, slavery and apartheid did they 
endure in South Africa? That story is true for the whole 
of the African continent. Those peoples achieved their 
freedom despite modern colonialists consistently trying 
to sustain these forms of occupation. To be sure, they 
have adopted new forms of occupation and domination. 
 The liberation of our peoples is not guaranteed. 
Our peoples must continue to give battle. The unity of 
our peoples is the key: the unity of the Latin American 
peoples, the Central American peoples and the 
Caribbean peoples under the Bolivarian Alternative for 
the Americas (ALBA). They are trying to repeat the 
kind of action taken against Venezuela, when a 
democratically elected president was faced with a 
military coup. They are trying to repeat the history of 
Salvador Allende, the history of Chile. But the United 
Nations was not convened to say what barbarity had 
taken place. Yet what had happened in Venezuela 
needed to be condemned, because the Government had 
been democratically elected. But no: in fact, the 
imperialist Power moved immediately to recognize the 
leaders of the coup. It was the Venezuelan people who 
rose up to return the elected President to his place. 
Thus, it is the people who decide their own fate.  
 Hence, we can all be full of the best intentions 
about changing the United Nations. I do not doubt that 
even representatives of countries that espouse global 
capitalism and imperialism come here with the best of 
intentions   some of them. But they lose sight of the 
fact that they are continuing their handout proposals 
and approaches   for these are indeed handouts. When 
they talk about aid, they are insulting us. They have to 
understand that once and for all. They have profited 
from the privatization carried out in developing 
countries by the huge multinational corporations. They 
say that they come to help us. What businessman 
comes to help? When a businessman invests, he invests 
in order to make the biggest profit he can: not to invest 
in the country, but rather to take away, because we 
developing countries are considered to be insecure. In 
short, we are the victims of a ransacking. 
 Compare the volume of the wealth that the 
capitalist and developed countries are currently 
extracting from our countries, the developing 
countries, through their big companies and 
multinational corporations with what Latin American 
immigrants send back to their families from the United 
States or what Asian and African immigrants in Europe 
send back to their families: the latter really is a 
miserable amount compared to the volume of wealth 
that is being plundered on a daily basis by these 
institutionalized forms of oppression.  
 However, immigrants working in the United 
States or in Europe work harder than anyone else. They 
are doing jobs that neither Europeans nor Americans 
want to do, and for miserable wages. So who is doing 
whom a favour? Indeed, nobody is doing any favours 
for the Latin Americans who find work in the United 
States and who manage to put aside a bit of money so 
they can send $100 or $200 back to their families, 
compared to the plundering by big businesses, which 
go to developing countries not only to reap enormous 
profits, but also to take advantage of cheap labour and 
the conditionalities imposed by free trade agreements. 
Human beings, societies and nations are all clashing 
with free trade, and it remains to be seen who is the 
strongest. Logically, it will be the strongest who 
prevail. Free trade is the law of the jungle. 
 What the world needs is fair trade. What the 
world demands is genuine change in the capitalist, 
globalized, imperialist countries. They have to change 
their concept of a free market; they have to exchange 
the concept of free trade for that of fair trade and a fair 
international market. Solving this problem is not a 
question of reducing subsidies because plainly the 
disparities are so enormous that that is impossible. This 
problem will never be resolved piecemeal but through 
profoundly radical change leading to the 
democratization of the minority on planet Earth who 
own the wealth, own the nuclear weapons, impose their 
policies on the Assembly and go over the heads of the 
Security Council. They impose their own laws, which 
are now solidly entrenched, and they have no respect 
for humanity. It is only by changing the policy within 
those peoples, within those nations, within those 
Governments that we can really obtain the fair world 
that we are all talking about. For we all talk about a 
just world. We all talk about a peaceful world. We all 
talk about a world of brotherly love and solidarity. But 
there is a wide gap between words and deeds. 
 Dear brothers and sisters, please accept the 
greetings of the people of Nicaragua, a fighting people, 
a people that has suffered interference from the empire 
since 1856   before the triumph of the October 
Revolution, the great Lenin revolution. Before the 
East-West conflict had begun, Nicaragua was already 
suffering from the expansionist policies of empire; 
already we had to take arms to defend ourselves 
against those who wanted to trample upon us and 
impose Yankee presidents.  
 Dear brothers and sisters, we ask you to pass on 
to your peoples our belief   our certainty   that 
today, more than ever, there exist conditions for unity 
among the Latin American and Caribbean peoples. We 
are seeing growing unity among the African peoples. 
The unity of the Asian peoples must grow as well, but 
free from global capitalism. What good is speaking 
about socialism if what we are actually building is 
capitalism and if we are just creating a holy alliance 
with global capitalism and imperialism? We have to 
build this great unity in Africa, in Asia   and in Latin 
America, where we are marching with the same 
strength, the same vigour and the same living 
principles that were those of the African fighters like 
Lumumba and Sekou Touré; the principles of the Latin 
American fighters; the principles of the North 
American fighters, the United States fighters; the 
principles of the European fighters; the principles of 
the Latin America of Bolívar, of Martí, of Sandino, of 
Tupac Katari, of Tupac Amaru. Those principles still 
live and will live as long as these forms of oppression 
persist. 
 I have faith in God and the certainty that, just as 
peoples, despite so much oppression and destruction, 
have not surrendered or sold out, today, more than ever 
before, peoples should rise up with pride and firmness 
and dignity. They are not going to sell out and they are 
not going to surrender to the global capitalist empire. 
